DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed December 22, 2020, have been fully considered.
Claims 2-3 and 9-16 are cancelled.
The objection to Claim 1, mailed August 31, 2020, is overcome by Applicant’s amendments.
The rejections of Claims 1-8 and 17-22 under 35 U.S.C. § 112(b), mailed August 31, 2020, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bearden et al. (US 6,167,965) in view of Zia et al. (US 2017/0292533).
Claim 1. Bearden discloses a downhole apparatus comprising an electrical submersible pump (435) with an electrical motor comprising at least a stator and rotor assembly (Fig. 1F) (Col. 7, lines 4-16), wherein the downhole apparatus receives a flow of fluid, such as cement (Col. 30, lines 35-41), received by the electrical submersible pump (435) at input ports (441) and directed to an annular space housing (63) containing a rotor (65) which is rotated by an electric motor (17), wherein seal section (19) serves to further isolate and seal the electric motor housing (Col. 5, lines 49-52; Col. 6, lines 22-24).  Bearden further illustrates a stator and rotor assembly of an electrical motor, wherein the assembly comprises a steel housing (105) containing stator windings (103) and a rotor (101) (Fig. 1F; Col. 7, lines 4-16).
Bearden does not explicitly disclose circulating a coolant through the housing to provide cooling to the electric stator, wherein the coolant floods an inner volume of the housing within which the electric stator resides.  However, Bearden does disclose that the motor is cooled by the flow of wellbore fluids (Col. 26, lines 3-4).1  By definition, the Examiner interprets a coolant to be a liquid or gas substance used to reduce or regulate the temperature of something.  Moreover, because overheating leading to mechanical failure is a common problem (See Bearden: Col. 10, lines 18-22), it would have been obvious to circulate coolant to provide cooling to the electrical motor assembly.  
Zia teaches a self-cooling electrical submersible pump (10) containing an electric motor section (50), wherein a cooling fluid (61) is circulated to and within the electric motor section (50) (Abstract; [0014]; [0019] – [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrical submersible pump system in Bearden with a self-cooling system that circulates coolant to the motor, as taught by Zia, in order to prevent overheating and possible mechanical failure.
Claim 4. Bearden in view of Zia teach The method of claim 1.  Bearden discloses ports (441) to receive the cementitious material, but Bearden does not explicitly disclose wherein the flow path extends between a top wall and a bottom wall of the housing.  However, it would have been an obvious matter of design choice, well known to one of ordinary skill in the art before the effective filing date, to 
Claim 5. Bearden in view of Zia teach The method of claim 1.  Bearden discloses ports (441) to receive the cementitious material, but Bearden does not explicitly disclose wherein the flow path extends between an outer, circumferential wall and a bottom wall of the housing.  However, it would have been an obvious matter of design choice, well known to one of ordinary skill in the art before the effective filing date, to change the fluid / cement flow through the apparatus via paths / conduits and/or ports through the housing while still protecting the components of the electrical motor.
Claim 6. Bearden in view of Zia teach The method of claim 1.  Bearden further discloses wherein the housing defines an inner bore and has an inner, circumferential wall that is continuous with an inner wall of a casing joint affixed to the housing, and the method comprises receiving a flow of well fluid at the inner, circumferential wall of the housing (Fig. 3N; Col. 31, lines 39-63).  
Claim 7. Bearden in view of Zia teach The method of claim 1.  Bearden further discloses comprising receiving, with the electric stator, power from a remote location (Fig. 1A; Col. 7, lines 17-19).  
Claim 8. Bearden in view of Zia teach The method of claim 7.  Bearden further discloses comprising driving, with the electric stator (331) (Fig. 1F; Col. 7, lines 4-5), an electric rotor-impeller (51, 101) positioned within the inner bore of the housing in response to receiving power (Fig. 1B; Col. 6, lines 4-8).
Claim 17. Bearden in view of Zia teach The method of claim 1.  Bearden further discloses impellers (325) rotated by a shaft (333) within stator (331), and wherein the method is performed with a downhole-type tool comprising: the housing configured to be affixed to a casing joint, the housing defining an inner bore and having an inner bore wall that is continuous with an inner wall of the casing joint; and the electric stator configured to drive an electric rotor-impeller.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bearden et al. (US 6,167,965) in view of Zia et al. (US 2017/0292533), as applied to Claim 17 above, further in view of Beauquin et al. (US 5,620,048).
Claim 18. Bearden in view of Zia teach The method claim 17.  Bearden discloses impellers (325) rotated by a shaft (333) within stator (331), but Bearden does not disclose wherein the downhole-type tool comprises the electric rotor-impeller, wherein the electric rotor-impeller is configured to be retrievable from a wellbore while the electric stator remains within the wellbore.  However, Beauquin teaches a downhole apparatus configured to be positioned in a well, comprising: a casing (18) and a seal (24) arranged at the well bottom between the tubing (20) and the casing (18) so as to form an isolated leaktight chamber (26) (Col. 3, lines 48-51), a housing configured to affix to a tubing (20) of the well, the chamber defining an inner bore having an inner bore wall continuous with an inner wall of the tubing for flow of well fluid (Fig. 1); an electric stator (40) encased in the chamber (Fig. 1); and an electric rotor-impeller (42) configured to be positioned within the inner bore of the housing (Fig., 1), the electric rotor-impeller configured to be driven by the electric stator (Col. 3, lines 59-65), and the electric rotor-impeller configured to be retrievable from the well while the electric stator remains in the well (Col. 3, line 65-Col. 4, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the downhole apparatus in Bearden with a removable / retrievable electric rotor-impeller in order to reuse the electric rotor-impeller for separate operations.
Claim 19. Bearden in view of Zia, further in view of Beauquin teach The method claim 18.  Zia further teaches wherein the housing comprises a cooling port, and the method comprises connecting the cooling port (67) to a cooling tube (66) providing the coolant from a remote location to the housing ([0021] – [0022]).  Beauquin also teaches wherein “[t]he motor is cooled by the extracted effluent which passes through the mechanical part of the motor, flowing either through the air gap between the mobile part and the fixed stator, or at the centre of the mobile part which is then hollow.” (Col. 4, lines 3-7).  
The method claim 18.  Bearden further discloses wherein the downhole-type tool comprises wherein the housing defines a flow path for flow of cement (Fig. 3N; Col. 31, lines 39-63).
Claim 21. Bearden in view of Zia, further in view of Beauquin teach The method claim 18.  Bearden further discloses wherein the downhole-type tool comprises a cable (29) connected to the stator, and the cable provides power from a remote location to the stator to drive the electric rotor-impeller (Fig. 1A; Col. 5, lines 45-60; Col. 6, lines 4-8).  Beauquin also teaches wherein the downhole-type tool comprises a cable (38) connected to the stator (40), and the cable provides power from a remote location (14) to the stator to drive the electric rotor-impeller (Col. 3, lines 55-58).  
Claim 22. Bearden in view of Zia, further in view of Beauquin teach The method claim 18.  Bearden further discloses wherein the cable is cemented in the wellbore outside of the casing joint (Figs. 1A, 3N; Col. 5, lines 45-49; Col. 31, lines 39-63).

Response to Arguments
Applicant's arguments, filed December 22, 2020, have been considered but are moot, because the arguments are immaterial to the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Applicant’s Remarks, filed 12/22/2020: p. 5 of 7